Case 1:21-cv-02495-DLC Document 23 Filed 05/27/91 Page 1 of 1

1271 Ave 2 of the Americas
New York, New York 10020-1407
Tel: +1,.212,906,1200 Fax: +1.212.751.4864

www. fw.com
FIRM / AFFILIATE OFFICES
LATH AMseWATK | N Sup Beijing Moscow
Boston Munich
Brussels New York
Century City Orange County
Chicago Paris
Dubai Riyadh
May 27, 2021 Dissetdart San Diego
Frankfurt San Francisco
Hamburg Seoul
VIA ECF Hong Kong Shanghai
Houston Silicon Valley
J The Honorable Denise L. Cote en | sngepere
. . ‘ . os Angeles ‘okyo
Daniel Patrick Moynihan United States Courthouse Madrid Washington, 0.0,
500 Pearl Street Mian

New York, New York 10007

Re: Wilmington Trust, N.A_v. Steak n Shake Inc., 1:21-cv-02495

Dear Judge Cote:

We represent Defendant and Counterclaim-Plaintiff Steak n Shake Inc, (“Steak n Shake”)
in the above referenced matter. We write on behalf of Steak n Shake and Plaintiff and
Counterclaim-Defendant Wilmington Trust, N.A. (“Wilmington”) to jointly respectfully request
an adjournment of the Rule 16 case management conference scheduled for June 4, 2021. This is
the first request for adjournment of this conference.

The current schedule is based on Wilmington’s filing of the Complaint on March 23, 2021,
setting Steak n Shake’s deadline to move, answer, or otherwise respond as May 24, 2021. On May
24, Steak n Shake filed its Answer and Counterclaims against Wilmington. The parties have
conferred and respectfully submit that, because Wilmington must now move, answer, or otherwise
respond to Steak n Shake’s Counterclaims, it would not be in the interests of efficiency or judicial
economy to hold the Rule 16 conference before Wilmington has done so.

Wilmington’s current deadline to move, answer, or otherwise respond to the Counterclaims
is June 14, 2021. Wilmington has requested an extension of that deadline, and Steak n Shake is
amenable to that request. Accordingly, the parties respectfully request that Wilmington’s deadline
to move, answer, or otherwise respond to the Counterclaims be adjourned to July 9, 2021. This is
the first request for extension of this deadline. The parties respectfully submit that it would serve
the interests of efficiency and judicial economy if the Rule 16 conference were scheduled at the
Court’s earliest convenience after July 9, 2021.

 

of LATHAM & WATKINS LLP

She Lane 14 adhe 15 bp Kies. bal! x, Respectfully Submitted,
. € ROA Khe war eg /s/ Christopher J. Clark
OS pf KF an. Christopher J. Clark

recat: % Futy WEE

ce: All Counsel of Record via ECF

Pap

 
